Citation Nr: 0529180	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for residual shell 
fragment wound scarring involving the right thigh and left 
forearm, and a right thumb laceration, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran served on active duty from July 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and July 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  

This case was previously before the Board in June 2004 and 
April 2005 and remanded for additional development and 
adjudication.


FINDING OF FACT

The veteran's service-connected scar residuals of the right 
thigh, left forearm, and right thumb from shell fragment 
wounds and a barbed wire cut are manifested by subjective 
complaints of pain, but do not cause any impairment of 
function; a moderate degree of muscle injury is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
the service-connected scar residuals of the right thigh, left 
forearm, and right thumb are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.73, 4.118, 
Diagnostic Code 7804 (as in effect both prior to, and on and 
after, August 30, 2002); 4.124.



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

The veteran's claim for an increased rating for the 
disabilities at issue was received in December 2002.  The 
record reflects that he and his representative were provided 
with copies of the June 2003 and July 2003 rating decisions; 
the July 2003 statement of the case; and the supplemental 
statements of the case issued in September 2003, December 
2004, and August 2005.  By way of these documents, the 
veteran was informed of the evidence needed to support his 
claim for increased evaluation.  Thus, these documents 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determination made regarding the claim, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claim.

By letters dated in January 2003 and June 2004, the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letter also informed the veteran that at his 
option, the RO would obtain any non-Federal private treatment 
records he identified as related to his claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claims, and the reports of VA 
examinations in January 2003, June 2003 and May 2005 have 
been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based upon 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).


C.  Factual Background

The file reflects that the veteran is currently receiving 
compensation for the following service-connected 
disabilities:

Type II diabetes mellitus - 20 percent disabling

Residuals of shell fragment wound, left thigh - 10 
percent disabling

Diabetic neuropathy, left lower extremity - 10 percent

Diabetic neuropathy, right lower extremity - 10 percent

Shell fragment wound scars, right thigh and left 
forearm, and laceration scar of right thumb - 10 
percent

Impotence associated with Type II diabetes mellitus - 
zero percent, with special monthly compensation for 
loss of use of a creative organ

According to records in the claims file, the veteran 
sustained his thigh and forearm injuries from shrapnel from 
enemy mortar fire in Vietnam, and later sustained a 
laceration on his right thumb from contact with barbed wire.  
The initial clinical treatment reports as to the shrapnel 
wounds are not of record; a September 1968 report shows a 
Bacitracin pressure dressing and tetanus shot provided for 
the cut on the thumb.  The service separation examination of 
March 1969 shows that the veteran sustained multiple shrapnel 
wounds to the left arm, left buttocks, and the thighs from a 
mortar shell in November 1967.  All the wounds were noted to 
be superficial, well healed, and asymptomatic at the 
separation examination.

In connection with his claim for increase in December 2002, 
the veteran underwent a contract examination through QTC 
Medical Services in January 2003.  He gave a history of deep 
penetrating wound to the right thigh from mortar rounds.  He 
reported that he was treated in the field and hospitalized 
for seven days.  He said he was told that the wound involved 
the blood vessels, nerves, muscle injury, and intramuscular 
scarring.  He reported that he was returned to full duty 
after one week of modified light duty.  His current complaint 
was of throbbing pain radiating down the leg, with numbness 
which was aggravated by sitting.  He also reported tingling 
and abnormal sensations.  These symptoms were constant, but 
would increase twice a week with flareups lasting four hours.  
He took aspirin for relief.  There was no functional 
impairment, and he had not lost time from work.  Upon 
clinical evaluation, there were no visible scars.  There was 
no palpable muscle involvement, or evidence of entry or exit 
wound scars.  Palpation of the muscle revealed no abnormal 
findings, and there were no signs of lowered endurance or 
impairment of coordination.  There was no visible muscle 
group involvement or muscle herniation.  There was no tendon, 
bone, joint, or nerve damage noted.  There was evidence of a 
peripheral nerve disorder in that the veteran has sciatic 
tenderness bilaterally, consistent with sciatica.  Lower 
extremity motor function and sensory examination were both 
normal  Reflexes in the knee and ankle were 1+ on the right.  
The diagnosis was shell fragment wound of the right thigh 
with fascial penetration and cutaneous nerve injury, with no 
change.  The examiner noted the veteran had a history of 
diabetes, unrelated to the disability in issue.  

The veteran underwent another QTC examination in June 2003.  
He continued to complain of numbness and tingling, as well as 
night-time pain in the forearm.  With regard to the right 
thumb, he complained of difficulty grasping objects.  
Neurological examination of the upper extremities showed that 
his motor function was within normal limits.  Sensory 
function was also within normal limits.  His reflexes were 2+ 
bilaterally.  The lower extremity motor function was also 
within normal limits.  

An August 2003 medical opinion from the veteran's private 
physician noted the veteran's complaints of periodic numbness 
in the right leg when sitting.  On examination there was a 
thin 2-3 centimeter, vertically-directed scar, near the 
gluteal cleft, at about the center portion of the right 
thigh.  The scar was not depressed and not easily identified.  
The scar was well-healed with no erythema, violaceous color, 
or tenderness to palpation.  The examiner noted that the 
veteran's complaints of numbness could be due to a number of 
different problems.

The veteran presented testimony at a videoconference hearing 
in December 2003 before the undersigned Veterans Law Judge.  
His testimony was in keeping with his prior contentions.  
Specifically, he complained of pain on the back of the right 
thigh when sitting, and right leg instability.  He asserted 
that the problems he experienced in his right thigh were due 
to his shell fragment wound in service.  He also testified 
that the original wound was a deep penetrating wound as 
opposed to a surface wound.  He also complained of right 
thumb throbbing when using tools, but testified that the left 
forearm was not a problem.  

Pursuant to a Board remand in June 2004, the veteran was 
scheduled for VA examination to evaluate the service-
connected scarring of the right thigh, left forearm, and 
right thumb.  This remand also requested that the physician 
who conducted the examination dissociate symptomatology 
caused by the scarring in the right thigh from that caused by 
the (service-connected) diabetic neuropathy in the right 
lower extremity.

Review of the record developed since the remand discloses an 
addendum to the July 2004 VA examination which discusses 
functioning of the right thumb, left upper arm, and right 
thigh.  The report from the actual examination is not of 
record, as pointed out in a statement submitted to the Board 
by the veteran's representative in March 2005.  Nonetheless, 
the addendum noted with regard to the right thumb that there 
was no abnormality with motion of the thumb.  There was a 
little hypersensitivity with the thumb, but the remainder of 
the neurological examination was within normal limits.  With 
regard to the left upper extremity, there was no neurological 
deficit, and sensation was normal over the scar as well.  The 
findings were similar on the right thigh.  There was no 
deficit nerve supply, which was positive and normal 
throughout all three areas.

A medical opinion from the veteran's treating physician was 
received in May 2005.  At that time the veteran's complaints 
of painful right thigh remained unchanged.  On examination 
the area was painful to palpation and with pressure on the 
back of the thigh with sitting.  X-rays revealed a radio-
dense spot at the superior portion of the right thigh that 
appeared to be old shrapnel embedded in the leg.  The veteran 
had some objective weakness in the right thigh with extension 
of the thigh against resistance.  The examiner concluded that 
the veteran's symptoms were related to the trauma, 
particularly from the shrapnel left in the thigh and the 
subsequent scar tissue that had developed over the years.  

Also of record is January 2005 medical opinion from the 
veteran's private dermatologist.  The veteran again 
complained of a significant amount of discomfort, pain, 
tenderness, and intermittent numbness when sitting on the 
area due to shrapnel wound.  On examination there was 4.5-
centimeter contracted and indented scar on the right 
posterior upper thigh where it joined the buttock.  It was 
tender upon palpation.  The examiner did not have 
documentation as to the source of the scars, and noted that 
the veteran's tenderness and pain were subjective.  

On VA examination in May 2005, the veteran's primary 
complaint was of a burning sensation in the right thigh, 
described as 9/10.  The pain would occur twice a month 
lasting one day, and limited his activity.  On the right 
posterior thigh, there was a scar that measured 11 cm by 1 cm 
at its thickest point, and flesh colored.  The thickest part 
of the scar, which was 1 cm, measured 4.5 cm long and tapered 
down to 0 cm over the remaining part of the scar.  There was 
one area that was indented on this scar that was a 1 cm round 
area, located in the center of the scar.  It was indented 
only about 1 mm.  The veteran reported tenderness to 
palpation in this area that he described as a mild burning 
sensation.  There appeared to be some muscle damage, however 
no significant muscle loss was noted.  There were three other 
areas that were either scars or possible stretch marks.  The 
areas were difficult to measure and all very superficial 
areas.  The examiner noted that if they were scars they were 
well healed.  There was a 2-cm by .5-cm hypopigmented scar on 
the left forearm that was superficial and nontender to 
palpation.  On the right palmar side of the thumb there was a 
1.5-cm by 2-mm scar, which was tender to palpation, mildly 
hypopigmented, and flat.  

All of the scars noted on examination were stable and 
superficial.  None of them was deep or adherent to any 
underlying tissue.  There was no edema, inflammation, keloid 
formation, or induration noted.  None of the scars interfered 
with any functioning of any of the areas that they were 
located.  The examiner considered the veteran's complaints of 
severe right leg instability, but noted that none of the 
scars was located in any proximity near the knees, and there 
was no objective evidence that the minimal muscle damage that 
occurred could have affected his knees such as to cause them 
to buckle.  The examiner also referred to the X-rays taken by 
the veteran's private physician, which showed a radio-dense 
spot that appeared to be old shrapnel.  The examiner noted 
that this could account for some of the veteran's current 
symptoms of burning pain.  The examiner then concluded that 
the symptoms of burning pain were not associated with the 
veteran's diabetes mellitus or diabetic neuropathy.  However, 
the complaints of numbness in the toes and feet were more 
consistent with symptomatology of the diabetic neuropathy.  

The remaining evidence of record primarily shows routine 
diabetic care, as well as occasional treatment for continued 
complaints of right thigh pain.  

D.  Analysis

By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating diseases 
of the skin, including scars.

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The veteran's service-connected scar residuals of the right 
thigh, left forearm, and right thumb have been evaluated as 
equating to superficial scars that are painful and tender on 
examination, under Diagnostic Code (DC) 7804.  38 C.F.R. § 
4.118 (2002).  The veteran's 10 percent rating is the maximum 
schedular rating available under DC 7804.  Accordingly, the 
veteran cannot obtain an increased rating under that 
diagnostic code.

In order to warrant a higher rating under the prior criteria, 
the veteran would have to have disfiguring scars of the head, 
face, or neck under Diagnostic Code 7800 or third degree burn 
scars under DC 7801.  38 C.F.R. § 4.118 (2002).  The 
veteran's scars are not located on or in an area for 
consideration of a rating under DC 7800, and are not the 
result of a third-degree burn.  Accordingly, the only other 
rating for consideration is an evaluation of limitation of 
function of the part affected under Diagnostic Code 7805.

There is no objective evidence of record to show that the 
veteran suffers from any limitation of function.  During the 
course of the appeal the veteran's complaints have 
essentially remained unchanged.  He experiences pain and 
tenderness in the area of his scars, particularly with 
pressure.  These scars have consistently been found to be 
well-healed and non-adherent, and the veteran has not lost 
any time from work as a result.  During the most recent VA 
examination in May 2005, the VA examiner specifically found 
that there was no limitation of function.  Thus, the Board 
finds that the evidence of record does not support a finding 
that there is functional limitation resulting from the 
veteran's scar residuals that would warrant an increased 
rating.

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, still warrant only 
a 10 percent disability rating, the maximum schedular rating 
for that code.  38 C.F.R. § 4.118, DC 7804 (2005).  
Therefore, in order to consider the veteran for an increased 
rating, other diagnostic codes must be considered.

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for DC 7805, i.e., scars may 
be rated on the limitation of the affected part. 38 C.F.R. § 
4.118, DC 7805 (2005).  Given the Board's prior analysis in 
this regard, there is no different basis to award an 
increased rating under Diagnostic Code 7805 under the amended 
regulations.

As with the prior rating criteria, Diagnostic Codes 7800 and 
7801 do allow for a higher disability evaluation for scars 
that result in disfigurement of the head, face, or neck, or 
scars other than on the head, face, or neck that are deep or 
cause limited motion.  38 C.F.R. § 4.118 (2005).  However, as 
above, those diagnostic codes are not applicable in the 
veteran's case.  His scars are not located on the head, face, 
or neck.  Further, the scars are not deep, and do not limit 
motion.

Thus, the veteran's current level of disability warrants no 
more than a 10 percent evaluation under both the new and old 
criteria at DC 7804 for superficial scars that are painful on 
objective examination.  See 38 C.F.R. § 4.118.  This is the 
highest evaluation authorized under this diagnostic code.  
Consideration of the criteria under either the new or old DCs 
7802 and 7803 is not warranted, as the highest evaluation 
allowed under these diagnostic criteria is a 10 percent 
evaluation.

The Board notes that, except as otherwise provided in the 
Rating Schedule, all disabilities, including those arising 
from a single entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which had a rating criterion the same as another.  
The Court also held that the conditions were to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 38 
C.F.R. § 4.14.  Esteban, at 261.  The critical point made was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

Service records do not clearly establish specific nerve 
injury or muscle injury associated with the in-service shell 
fragment wounds or the barbed-wire laceration; however, the 
veteran's private physician has indicated that X-rays showed 
a radio-dense area, which appeared to be old shrapnel 
embedded in the leg.  Given those facts, as well as the 
veteran's complaints, the Board finds it appropriate to 
consider all pertinent diagnostic codes pertaining to 
function of the right thigh, to include those governing 
functional loss associated with muscle injury, and functional 
loss associated with nerve injury.  

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56 (2005).  Under 
the current version of the rating criteria, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles affected.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement; and under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.

A slight muscle disability is shown by a simple wound of the 
muscle without debridement or infection.  The history and 
complaints will include a service department record of a 
superficial wound, with brief treatment and a return to duty.  
The healing will be with good functional results and no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1).

A moderate disability of the muscle group involves a through 
and through or deep penetrating wound of short track from a 
single bullet, a small shell, or a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  To be entitled to a 
moderate disability evaluation, service department records or 
other evidence of inservice treatment for the wound must be 
found.  Objective findings must include the entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or a lower threshold of fatigue when 
compared to the sound site must also be found.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability includes a through and through 
or deep penetrating wound by a small high velocity missile or 
large low velocity missile with debridement, prolonged 
infection, or sloughing of the soft parts, and intermuscular 
scarring.  Objective findings must include the entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications of palpation 
on loss of deep fascia, muscle substance, or normal firm 
resistance of muscle compared with the sound side must be 
noted.  Tests of strength and endurance (compared with the 
sound side) must demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

A severe disability requires a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with a shattered bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings must 
include a ragged, depressed and adherent scars indicating 
wide damage to the muscle groups in the missile track.  
Palpation must show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles must swell 
and harden abnormally in contraction.  Tests of strength, 
endurance or coordinated movement impaired with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  X-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile, or adhesion 
of the scar to one of the long bones, scapula, or pelvic 
bones, with epithelial sealing rather than the true skin 
covering in an area where the bone is normally protected by 
muscle, would also indicate signs of severe muscle 
disability.  Visible or measurable atrophy, adaptive 
contractions of an opposing group of muscles, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, and induration or atrophy of an 
entire muscle following simple piercing by a projectile would 
also indicate a severe muscle injury.  38 C.F.R. § 
4.56(d)(4). 

The veteran's service medical records show that the original 
shell fragment wounds and the thumb scar were described after 
convalescence as superficial, well-healed, and asymptomatic.  
The wounds healed satisfactorily, and the veteran was 
eventually returned to duty.  There is no evidence that the 
wounds involved shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding, and scarring.  
A small fragment remained in the posterior right thigh.

Despite the veteran's complaints, the recent VA examinations 
do not confirm any impairment consistent with moderately 
severe muscle injury.  The examination findings do not 
demonstrate evidence of muscle herniation or significant loss 
of muscle strength.  There was no evidence of damaged tendons 
or damage to the bone, joints or nerves.  No examiner has 
reported a moderate or extensive loss of deep fascia or of 
muscle substance or normal firm resistance of the muscles of 
the right thigh.  Tests of strength and endurance compared 
with sound side did not demonstrate positive evidence of 
impairment.  Nor was there evidence of ragged, depressed, and 
adherent scars indicating wide damage to muscle groups, or 
soft flabby muscles in the area of the wound.  The muscles 
were not shown to swell and harden abnormally in contraction.

While the Board by no means discounts the fact that there was 
a combat-incurred wound, the clinical records demonstrate 
that treatment was relatively brief and the veteran was 
promptly returned to duty, which clearly reflects on the 
severity of the wound.  These findings demonstrate a history 
of a shrapnel injury to the right thigh that, if classified 
under the criteria for muscle injuries, would certainly be no 
more than slight.  In any event, there is no evidence that 
explicitly indicates any muscle damage or evidence of 
sufficient muscle injury or disabling residuals to warrant 
further consideration under 38 C.F.R. § 4.73 for muscle 
injuries.

As regards nerve injury, the May 2005 VA examiner noted that, 
other than sciatica in the area of the scar as a residual of 
the right thigh scar, there was otherwise no abnormality of 
the right thigh nerves.  As this symptom, alone, is not 
indicative of even mild paralysis (external cutaneous nerve 
of the thigh, Diagnostic Code 8529), there is no basis for 
assignment of an increased evaluation under any pertinent 
diagnostic code under 38 C.F.R. § 4.124a.  

In evaluating the evidence of record, the Board cannot find 
any basis to warrant an increased rating for the veteran's 
scars of the right thigh, left forearm, and/or right thumb.  
His claim for an increased rating is denied.

The veteran's testimony regarding the degree of his service-
connected disabilities has been considered and accorded all 
due respect, but the evidence does not support an increased 
evaluation.  However, as a layperson, he is not competent to 
make medical determinations.  See e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's service-
connected scarring.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

ORDER

Entitlement to an increased evaluation for residual scarring 
from a shell fragment wound involving the right thigh and 
left forearm, and a right thumb laceration, currently rated 
as 10 percent disabling, is denied.  




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


